Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7 – 24, drawn to an apparatus) in the reply filed on 25 August 2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
Claims 7 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically:
Claim 7: It is not clear what is being referred to in the line “the main housing having external raised grips opposite the threaded end of the cylindrical chamber”. Are the grips of the extraction funnel 60 or the grips of the main housing 20 (instant case figure 7) being referred to here? If the main housing’s grips are being referred to then it is not clear how they are “opposite” of the threaded end. If the extraction funnel’s grips are being referred to then “main housing” is an inaccurate reference.
Claims 8 – 20 are rejected under 112b indefiniteness for their dependence on Claim 7.
Claim 10: The term “preferably” in the last line renders this claim indefinite as it is not clear if the “four times faster” gear speed is required or not. Suggestion, replace “preferably” with “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garr (U.S. Patent Publication No. 2015/0374175 A1 hereinafter Garr) in view of Venot et al. (U.S. Patent Publication No. 2014/0269152 A1 hereinafter Venot).

Regarding Claim 7, Garr teaches a mixing container (figure 2: blender 100) with an internal mixing blade (figure 7: blade assembly 108) comprises: an extraction funnel (figure 2: lid 104) having a threaded first end with a maximum diameter (figure 5: lid 104 has a threaded connection at its bottom end [threads seen on top end of container 106]) and narrowing to a second end of a minimum diameter at a neck portion (figure 2: spout 103 is considered a reading on second end and neck portion); a main housing with a mixing chamber (figure 2: container 106 has a mixing chamber), the mixing chamber having a cylindrical chamber with a threaded end configured to receive the threaded first end of the Page 7 of 23Application No. 15/818,147 extraction funnel (figure 2: container 106 is a cylindrical chamber and has a threaded top end), the main housing having external raised grips opposite the threaded end of the cylindrical chamber (see annotated image of figure 3 below); a rotatable base (figure 2: rotatable section 112) with an internal gear attached to (figure 8) and rotatable relative to the main housing (figure 2: rotatable section 112 is rotatable relative to container 106), the rotatable base having external raised grips to facilitate rotation (figure 8: gripper 115 & [0050]: “… gripper 115 may include a pattern of ribs, grooves, ridges, raised portions or indentations configured to enhance friction.”); a mixing blade, the mixing blade having a plurality of prongs extending from a shaft (figure 7: blade assembly 108), the shaft extending through an opening in the main housing to inside the rotatable base (figures 7 & 8: shaft 202 & sun gear 710), an end of the shaft having a gear (figures 7 & 8: shaft 202 connects with sun gear 710); a gear mechanism having an at least one gear (figure 8), each of the at least one gears being connected to or intermeshed with the internal gear of the base (figure 8: wheel 702) and the gear of the shaft end (figure 8: planetary gears 704, 706, and 708 are connected to sun gear 710 and wheel 702), the gear mechanism being external of the mixing chamber and in the rotatable base (figure 6: gears are in rotatable section 112 and outside container 106); and wherein rotation of the rotatable base relative to the main housing drives the gear mechanism to rotate the mixing blade inside the mixing chamber (figure 5: the aforementioned gears rotate shaft 202 which rotates blade assembly 108).
Garr is silent on the mixing chamber having a conical bottom, the plurality of prongs extend along the conical bottom and turn parallel to an internal surface of the cylindrical chamber in the mixing chamber.
Venot teaches the mixing chamber having a conical bottom (figure 2: rounded apex 22), the plurality of prongs extend along the conical bottom (figures 2 & 3: bottom half of blades 62 run parallel to rounded apex 22) and turn parallel to an internal surface of the cylindrical chamber in the mixing chamber (figure 2: ring 66 is considered a reading on turn parallel to an internal surface of the cylindrical chamber as its short cross section does run parallel to the wall of cylindrical container 10).
Garr and Venot are analogous in the field of hand powered liquid mixers intended for human consumption. It would have been obvious to one skilled in the art before the effective filing date to modify the blade assembly and flat container bottom of Garr with the mixer wheel and rounded apex of Venot in order to aid in mixing with its thin blades of high surface discontinuities, and mix small solids without smashing them (Venot [0028]). 


    PNG
    media_image1.png
    971
    814
    media_image1.png
    Greyscale


Regarding Claim 8, Garr teaches the mixing container (figure 2: blender 100) of claim 7 wherein the shaft of the mixing blade has an axis of rotation centered and aligned with the axis of rotation of the rotatable base (figure 7: shaft 202 is aligned).  

Regarding Claim 9, Garr teaches the mixing container (figure 2: blender 100) of claim 8 wherein the rotatable base has the internal gear extending circumferentially and is coupled to the at least one gear to form a planetary gear system about the gear of the shaft of the mixing device (figure 8: wheel 702 couples with planetary gears 704, 706, and 708 which couples with sun gear 710 to form a planetary gear system).  

Regarding Claim 10, Garr teaches the mixing container (figure 2: blender 100) of claim 9 wherein each of the at least one gears are larger than the gear of the shaft (figure 8: planetary gears 704, 706, and 708 are larger than sun gear 710) and rotation of the rotatable base spins the mixing blade faster than the speed of the rotatable base ([0053]: “1:6” gear ratio between rolling wheel 702 and sun gear 710), preferably four times faster ([0054]: “1:4” gear ratio).  

Regarding Claim 11, Garr teaches the mixing container (figure 2: blender 100) mixing container of claim 7 wherein the main housing is detachable from the rotatable base (figure 2: threads 109 and 113 & [0024]: bottom portion 110 is detachable).  

Regarding Claim 12, Garr teaches the mixing container (figure 2: blender 100) of claim 11 wherein the main housing is snap fit attached to a circumferentially continuous groove of the rotatable base and removably attached ([0024]: “The bottom portion 110 … may be configured to attach … to a second open end of container 106 … may include one or more releasable attachment mechanisms, such as … friction fitted connection surfaces [considered a reading on snap fit]) and rotatable about the groove of the rotatable base (figure 2: bottom portion 110’s rotatable section 112 is rotatable).

Regarding Claim 13, Garr teaches the mixing container (figure 2: blender 100) of claim 7 wherein the mixing blade is sealed at the shaft to the main housing by an "O" ring seal at the opening ([0033]: “One or more seals (O rings) may be provided on … the shaft … in or around the central opening …”).  

Regarding Claim 14, Garr teaches the mixing container (figure 2: blender 100) of claim 7 further comprises: a sealed injection port affixed at the second end at the neck portion of the extraction funnel (figure 2: spout 103 is sealed via cap 102 and injection is considered intended use, spout 103 is capable of discharging or injection of material at this location).  

Regarding Claim 15, Garr teaches the mixing container (figure 2: blender 100) of claim 14 wherein the sealed injection port is in a cap, the cap being removably attached to the second end of the extraction funnel (figure 2: cap 102 is removably attached to spout 103).  

Regarding Claim 16, Garr teaches the mixing container (figure 2: blender 100) of claim 7 wherein the gears include a 36 tooth rotatable base gear, a 36 tooth at least one gear and a 16 tooth gear at the end of the mixing shaft ([0051] – [0052]: “the rolling wheel has 144 teeth … the planetary gears may have 60 teeth … sun gear may have 24 teeth …” & [0054]: “the rolling wheel, the planetary gears, and the sun gear may have more or fewer teeth … [gear ratio] any fraction in between.”).

Regarding Claim 17, Garr teaches the mixing container (figure 2: blender 100) of claim 7 wherein the mixing chamber is made of clear or transparent plastic ([0073]: “container 106 is made of plastic … and is at least partially transparent …”).  

Regarding Claim 18, Garr teaches the mixing container (figure 2: blender 100) of claim 7 wherein the rotatable base (Claim 6: “plastic”), mixing blade and gears are made of plastic ([0072]: “… the gears … may be made of … plastic” & “… the blades of the blade assembly is made of plastic.”).

Regarding Claim 19, Garr teaches the mixing container (figure 2: blender 100) of claim 14 wherein an "O" ring seal is made of an elastomeric material ([0033]: “One or more seals [O rings] may be provided on … the shaft … in or around the central opening …” & the O ring taught in Garr would inherently require a degree of elasticity in order to function to provide a seal, which is considered being made of an elastomeric material).
Garr is silent on the sealed injection port is made of elastomeric material.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the durable plastic material of the spout and cap of Garr ([0074]) to an elastomeric material; in order to create a better seal at the spout without use of O rings or gaskets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 20, Garr teaches the mixing container (figure 2: blender 100) of claim 19.
Garr is silent on the elastomeric material is a natural or synthetic rubber.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the elastomeric material to a natural or synthetic rubber in order to source an economically friendly and widely available elastomeric raw material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Per applicant’s amendments to the drawings (filed 6 January 2022), the objections regarding:
Figure 5: post 28 relabled to post 26
Figure 6: main housing 60 relabled to main housing 20
Are withdrawn.

Per applicant’s amendments to the specification (filed 6 January 2022), the objections regarding:
[0042]: Gear 42 amended to base internal gear 42
Amending “rotatable base cap” to “rotatable base”
Grip 61 being labeled in the drawings but not in the specification
Are withdrawn.

Per applicant’s amendments to the claims (filed 6 January 2022), the objections regarding:
Claim 7: gear mechanism being external of the main housing
Claims 7 – 24: amending limitations “rotatable base cap” and “base cap”
Claim 14’s dependence on non-elected Claim 1.
Are withdrawn.

Per applicant’s amendments to the claims (filed 6 January 2022), the 112b rejections regarding:
Claim 14’s lack of antecedent basis regarding “the neck portion” and “the extraction funnel”
Claim 15, 19, and 20’s dependence on Claim 14.
Claim 19’s lack of antecedent basis regarding “the O ring seal”
Claim 20’s dependence on Claim 19.
Are withdrawn.

Applicant’s arguments, filed 6 January 2022, with respect to original Claim 24 and newly amended Claim 7 have been considered (specifically DE29922445 U1 and Gandhi not satisfactorily teaching the conical bottom with mixing prongs extending along it) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/0274332 A1 to Gandhi teaches a portable and hand powered mixer intended for protein blending and human consumption. Regarding Claim 7, Gandhi teaches an extraction funnel (figure 1: the entire cover mechanism [bottom cap 3 and every element above it, read together]) having external raised grips (figure 1: ridges of bottom cap 3) for frictional support during hand powered turning.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774